Title: To George Washington from Nicholas Rogers, 6 May 1779
From: Rogers, Nicholas
To: Washington, George



My much Honoured General
Baltimore Town [Md.] May 6th 1779

Tho conscious of the necessity of my apologizing for being too dilatory in a performance which I have undertaken with so much pleasure, am still sorry to confess, I have no better apology to offer than assuring my General how sensible I am of my inattention, & how sincerely I wish it otherwise.

I would by no means be so unpolite as to disapprove of the present modes; yet my fancy has led me two hundred years back in search of a dress for Mrs Washington, which I think equally becoming, and as it is a perfect novelty to this age, I have given it the preference, and I flatter myself your Excellency will be pleased with it. Queen Elizabeth, and Mary of Scotland as well as I can recollect from their Pictures (for this is done but from a recollection) made a distinguished appearance in the Ruff and Hood.
I am afraid I have not been so happy in the likeness as I was in yours, and indeed the dress being so materially different from what I copied, that the greatest allowances must be made, before you can be reconciled to it; besides my Talents have been rather cramp’d in being obliged to reduce it to a ring Size, which I hope you will not think too large, as I have wore it these few days past in a Ring of my own with a roman setting, which is by no means of an immoderate or improper Size for a Gentleman.
My politest Compliments to Mrs Washington, and permit me to assure you that I am with the greatest respect & Sincerity Your Excellency’s most Obedient most humble Sert
Nicholas Rogers
